Citation Nr: 1719352	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for decreased circulation of the right lower extremity.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from December 1964 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision by the RO in Louisville, Kentucky. The case was remanded by the Board to the RO in April 2014.

 The issue of entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has decreased circulation of the right lower extremity, which caused variously described symptoms and clinical results.


CONCLUSION OF LAW

Criteria for an increased disability rating for decreased circulation of the right lower extremity in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7114 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has decreased blood flow to the right lower extremity. He asserts that his disability rating should be increased.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

A disability rating may require re-evaluation in accordance with changes in condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's decreased blood flow to the right lower extremity is rated under Diagnostic Code 7114 (for arteriosclerosis obliterans). 38 C.F.R. § 4.104. Under that Diagnostic Code, a 20 percent evaluation is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less. A 40 percent evaluation is warranted for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less. A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

Notes following Diagnostic Code 7114 provide that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. 38 C.F.R. § 4.104 , Code 7114, Note (1). Residuals of aortic and large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans. 38 C.F.R. § 4.104 , Diagnostic Code 7114, Note (2). The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25 ), using the bilateral factor (38 C.F.R. § 4.26 ), if applicable. 38 C.F.R. § 4.10, Diagnostic Code 7114, Note (3).

In April 2010 the Veteran had a bilateral ankle brachial index test. The right posterior tibial artery pressure measured 133 mmHg, giving an index of 1.04. The right dorsalis pedis artery pressure measured 132 mmHg, giving an index of 1.03. There was "no significant inflow disease to the right leg or ankle." 

In August 2010 the right posterior tibial artery pressure measured 165 mmHg, giving an index of 1.04. The right dorsalis pedis artery pressure measured at 143 mmHg, giving an index of 0.91. The right ankle brachial indicies were borderline. 

In June 2014 the right ankle posterior tibial artery pressure measured 156 mmHg, giving an index of 1.16.  The right dorsalis pedis artery pressure measured at 146 mmHg, giving an index of 1.09. The report noted normal bilateral lower extremities, ankle brachial indices.

The Veteran had VA examinations in which the examiners reviewed the medical evidence, claims file, recounted the Veteran's history and recited his complaints. In April 2010, November 2012 and June 2014 VA exams, the Veteran had trophic changes (hair loss) related to his peripheral vascular disease or diabetic peripheral neuropathy.

The April 2010 exam reports no claudication. On August 20, 2010, and October 29, 2012, "claudication or rest pain" was given the reason for an evaluation. On October 2, 2012 the Veteran reported that his "legs hurt 100 feet more on the left than right." However, the record is silent as to a claudication diagnosis.  

Based upon reasonable doubt, regarding the degree of disability, the Board resolves this issue in favor of the Veteran for the minimum rating of 20 percent.  The medical records reflect varying degrees of decreased circulation to the right lower leg, and accompanied by descriptions of claudication.  Indeed, in August 2010 the clinical findings were borderline right ankle brachial indices.  The Board emphasizes that under 38 C.F.R. § 4.7, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Under the circumstances of this case, the Board finds that a disability rating increase to 20 percent, but not higher, is warranted based upon the April 2010 borderline right ankle brachial indicies. 

The Board reviewed the entire recorded history of the Veteran's decreased circulation to the right lower extremity. A disability rating in excess of 20 percent is not warranted because the ankle brachial indicies in the record are clearly not 0.7 or lower.  The record is not supportive of claudication at any distance with trophic changes or persistent coldness of the right lower extremity; and the record does not show an ischemic limb or ulcers.  Indeed, as discussed above, in awarding the 20 percent rating above, the Board has resolved all reasonable doubt in favor of the Veteran.  Therefore, the Board finds that the claim does not warrant a disability righting in excess of 20 percent.

In sum, the Veteran meets the 20 percent disability rating under Diagnostic Code 7114.  38 C.F.R. § 4.104. His rating increases from 0 percent to 20 percent for the decreased circulation to his right lower extremity.

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on April 18, 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
VA's duty to notify was satisfied by a letter on July 11, 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his increased rating claim for decreased circulation of the right lower extremity claim that has not been obtained. The RO has also obtained a thorough medical examination regarding the Veteran's claim. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2010).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran an opportunity to submit or identify additional evidence, and by scheduling an examination to evaluate his increased rating claim for decreased circulation of the right lower extremity claim. A VA examination was provided and neither the Veteran or his representative assert that the exam was inadequate. 


ORDER

Entitlement to an increased rating for decreased circulation of the right lower extremity at 20 percent, but not higher, is granted.


REMAND

In view of the increased disability rating awarded for the Veteran's service-connected decreased circulation of the right lower extremity, the Board finds that the issue of entitlement to TDIU should be readjudicated to incorporate the consequences of this change in his overall disability picture.

 Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
	
Accordingly, the case is REMANDED for the following action:

After implementing the increased rating granted herein, adjudicate the issue of entitlement to TDIU, to include whether referral for extraschedular consideration is warranted. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


